Citation Nr: 0721934	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-09 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD) initially rated as 30 percent disabling from 
July 17, 1990; and rated as 50 percent disabling from January 
17, 2004.


REPRESENTATION
 
Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision rendered by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted service connection 
for PTSD and assigned an initial disabling rating of 30 
percent from July 17, 1990; and 50 percent from January 17, 
2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) are applicable to 
this appeal.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require that a claimant 
must, at a minimum, be notified that should service 
connection be awarded, a disability rating and an effective 
date for the award of benefits will be assigned, and also 
include an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  Because a remand of the case for further development 
is necessary, the RO is provided the opportunity to afford 
the veteran proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b); see Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

The veteran contends he is entitled to higher initial ratings 
for PTSD.  The Board has reviewed the claims file and finds 
that it would be appropriate for further development to be 
accomplished, prior to the Board rendering a decision in this 
case.

There appears to be a procedural defect in this case.  Prior 
to the appeal being transferred to the Board in July 2005, 
additional VA medical records concerning the veteran were 
associated with the claims folder.  A supplemental statement 
of the case (SSOC) was not prepared for distribution to the 
veteran and his representative.  A SSOC, "is prepared by the 
agency of original jurisdiction to inform the appellant of 
any material changes in, or additions to, the information 
included in the Statement of the Case".  It is prepared 
when, "the agency of original jurisdiction receives 
additional pertinent evidence after a Statement of the Case 
or the most recent Supplemental Statement of the Case has 
been issued and before the appeal is certified to the Board 
of Veterans' Appeals and the appellate record is transferred 
to the Board."  38 C.F.R. § 19.31 (2006)  The AMC/RO must 
prepare a SSOC addressing any evidence received following the 
issuance of the statement of the case in February 2005 for 
distribution to the veteran and his representative.

The veteran's most recent VA psychiatric examination of 
record took place in February 2004.  The Board notes that the 
duty to assist may require "the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation of 
the claimed disability will be a fully informed one."  See 
Green v. Derwinski, 1 Vet.App. 121, 124 (1991).  As the most 
recent examination of record is over three years old, it is 
"stale," and may not accurately reflect the current 
severity of the veteran's PTSD symptoms.  In fact, the 
veteran's representative has averred in his April 2007 brief 
that the veteran's PTSD symptomalogy is more severe than 
currently accounted for.  In addition, the Board observes 
that the record contains recent VA outpatient treatment 
records which have not been reviewed by the RO, and a waiver 
has not been provided from the veteran or his representative.

Therefore, while the Board regrets the additional delay, this 
case warrants a remand for additional procedural development 
and a current clinical evaluation of the veteran's service-
connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, 
as outlined by the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should contact the veteran and 
obtain the names and addresses and 
approximate dates of treatment for all 
medical care providers, VA or non-VA that 
treated him for PTSD since June 2005.  
After he has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in that regard, in order that 
they are provided the opportunity to 
obtain and submit those records for VA 
review.

3.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of severity of impairment 
caused by PTSD.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the psychiatrist or 
psychologist for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  

The examiner should report a multi-axial 
diagnosis identifying all current 
psychiatric disorders, and offer an 
opinion of the extent to which the 
veteran's service-connected PTSD results 
in social and occupational impairment.  
The multi- axial assessment should also 
include a thorough discussion of Axis IV 
(psychosocial and environmental problems) 
and Axis V (Global Assessment of 
Functioning (GAF) score), with an 
explanation of the numeric code assigned.

The report should also include an opinion 
and discussion regarding the severity or 
duration of the PTSD symptoms.  To the 
extent that any unrelated mental 
disabilities are present, the examiner 
should attempt to differentiate 
symptomatology attributable to those 
disabilities or to the service- connected 
PTSD.  Any opinion expressed must be 
accompanied by a complete rationale.  If 
possible, in the opinion provided, the 
examiner is requested to indicate which 
of the following (a),(b), (c) or (d) best 
describes the current degree of 
impairment caused solely by the PTSD.

(a)  Occupational and social 
impairment with occasional decrease in 
work efficiency and intermittent 
periods of inability to perform 
occupational tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events)

(b)  Occupational and social 
impairment with reduced reliability 
and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
panic attacks more than once a week; 
difficulty in understanding complex 
commands; impairment of short- and 
long-term memory (e.g., retention of 
only highly learned material, 
forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships

(c)  Occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
speech intermittently illogical, 
obscure, or irrelevant; near- 
continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); and the inability to 
establish and maintain effective 
relationships; or,

(d) total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; gross inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation or 
own name.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  The RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



